Citation Nr: 0825740	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-41 434A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for memory loss as a 
residual of a cerebrovascular accident (CVA, i.e., stroke).  

2.  Entitlement to a rating higher than 30 percent for 
superior right quadranopsia in both eyes, also a residual of 
the CVA.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1961.  He also had a year and three months of 
prior service.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board issued a decision in May 2008 granting a higher 10 
percent rating for the veteran's memory loss, but denying his 
claim for a rating higher than 30 percent for the superior 
right quadranopsia in his eyes.  The Board has since learned 
that he had died before that decision was issued, so the 
Board is vacating that prior decision.  The Board is also 
dismissing his appeal, under separate cover.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

The veteran died on November [redacted], 2006, prior to the Board 
issuing its' May 2008 decision.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).



Accordingly, the Board's May 2008 decision addressing the 
issues of entitlement to a compensable rating for memory loss 
as a residual of a stroke and entitlement to a rating higher 
than 30 percent for superior right quadranopsia in both eyes, 
also a residual of the stroke, is vacated.



	                        
____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

